Name: Commission Regulation (EEC) No 1349/80 of 30 May 1980 amending Regulation (EEC) No 593/80 as regards certain time limits for distillation operations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/68 Official Journal of the European Communities 31 . 5 . 80 COMMISSION REGULATION (EEC) No 1349/80 of 30 May 1980 amending Regulation (EEC) No 593/80 as regards certain time limits for distillation operations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 459/80 (2), and in particular Arti ­ cles 15 (3) and 65 thereof, Whereas Council Regulation (EEC) No 564/80 of 3 March 1980 laying down general rules on distillation operations for table wines for which the supply contract must be approved before 15 April 1980 (}) has been amended by Regulation (EEC) No 1 293/80 (4), as regards inter alia the time limit for the period of distillation ; Whereas certain amendments to Commission Regula ­ tion (EEC) No 593/80 (5), are therefore necessary, in particular to cover the eventuality of distillation not taking place within the period stipulated in the supply contract ; Whereas the measures provided for in this Regula ­ tions are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 593/80 is hereby amended as follows : 1 . Article 1 ( 1 ) shall read as follows : ' 1 . Intervention agencies responsible under Article 2 ( 1 ) of Regulation (EEC) No 564/80 for approving the supply contracts referred to in Article 1 ( 1 ) thereof and the declarations referred to in Article 3 (2) and (3) thereof shall, after receiving supply contracts and declarations, notify the parties concerned of the result of the approval procedure :  in respect of the first instalment, within 15 days,  in respect of the second instalment, within 25 days.' 2. A new Article as follows shall be inserted : 'Article la The obligation to carry out distillation within the limits of the period of distillation stipulated in the supply contracts and declarations referred to in Article 1 (2) and (3) respectively shall be deemed to have been discharged if distillation is carried out before the date indicated in Article 7 of Regulation (EEC) No 564/80 .' 3 . In Article 4 ( 1 ) the date *30 April 1980' shall be replaced by * 10 August 1980'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall apply with effect from 1 June 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1980. For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 54, 5. 3 . 1979, p. 1 . (*) OJ No L 57, 29 . 2. 1980, p. 32. (3) OJ No L 62, 7. 3 . 1980, p. 1 . (4) OJ No L 132, 29. 5 . 1980, p. 29 . b) OJ No L 66, 12. 3 . 1980, p. 9 .